office_of_chief_counsel internal_revenue_service memorandum cc corp b06 posts-152340-03 ----------------- number release date uilc date date to ------------------------------ ------------------------------- ------------------ ------------------------------------------- from -------------------------- ------------------------- -------------------- -------------- subject --------------------------------------------- this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 chief_counsel_advice may not be used or cited as precedent moreover this memorandum constitutes field_service_advice and therefore it is not binding on examination or appeals and is not a final case determination legend corporation business individual individual trust trust trust voting_trust year year year year a b c -------------------------------- ----------- ------------------------ ------------------------- -------------------- -------------------------- -------------------- ------------------------------------ ------- ------- ------- ------- -------------- -------------- ----------- posts-152340-03 d e f g h i j k l m aa bb cc dd ee ff gg hh ii jj kk ll mm nn oo pp qq rr -------------- -------------- -------------- -------------- -------------- --------- -------------- -------------- ----------- -------------- ---- ---- ---- ------ ------ ------ ------ ------ ------ ------ ---- ------ ------ ---- ------ ------ ---- ------ i issue whether certain redemptions of stock made in order to pay the tax owed on a prior gift of stock should be treated as not essentially equivalent to dividends or as sales or exchanges under sec_302 of the internal_revenue_code ii facts corporation a large family-owned company engaged in business ha sec_2 classes of stock outstanding voting class a common and nonvoting class b common its shareholders are individual sec_1 and father and mother hereinafter collectively referred to as the taxpayers trust trust and trust collectively referred to herein as the children’s trusts individual 1’s siblings and their issue hereinafter all trusts were established at various times for the benefit of the taxpayers’ children posts-152340-03 referred to as shareholder family and certain management employees and members of corporation’s board_of directors in year corporation’s board_of directors became concerned that the deaths of the taxpayers would cause corporation to either partially liquidate or go public in order to pay the large estate_tax that would be due to protect the company the taxpayers began to make large gifts of shares of their class a common_stock to the children’s trusts which then transferred the gifted stock to a newly-formed voting_trust in year the taxpayers made a gift of a shares of class a common_stock to the children’s trusts in year the taxpayers caused corporation to redeem approximately b shares of their class a common_stock to pay for the gift_tax on this transfer in year the taxpayers caused corporation to redeem an additional c shares of class a common_stock to pay for the income_tax due on the year redemption initially the taxpayers treated the redemptions as dividends but later amended their year and year returns treating the redemptions as sales and exchanges and requested refunds the request was denied and the case is now before an appeals officer prior to the year gift taxpayers held a majority d shares of the voting class a common_stock and e shares of the nonvoting class b common_stock of corporation representing aa of the voting class a and bb of the nonvoting class b stock the children’s trusts held f shares of the voting class a common_stock and no shares of nonvoting class b common_stock and the shareholder family held g shares of nonvoting class b common_stock and the management and board held h of nonvoting class b common_stock of corporation neither the shareholder family nor the management and board held any voting_stock in corporation following the year redemption the taxpayers held i shares of voting class a common_stock and j shares of nonvoting class b common_stock representing cc of the voting class a and dd of the nonvoting class b common_stock the voting_trust held k shares of the voting class a common_stock and no shares of nonvoting class b common_stock the shareholder family held l shares of nonvoting class b common_stock and the management and board held m of nonvoting class b common_stock note that the shareholder family and the management and board each held less stock in corporation immediately after the year redemption than they held immediately before the year gift transfer the trustees of the voting_trust are certain members of the corporate governance committee2 of the board_of directors of corporation no member of the corporation’s corporate governance committee cgc nominates the members of corporation’s board_of directors the cgc has a minimum of and a maximum of members which include sec_1 member of the taxpayers’ family and at large directors one of which can be individual but only if he is not the president of corporation posts-152340-03 taxpayers’ family is eligible to serve as a trustee of the voting_trust the voting_trust trustees hold the legal_title to the voting class a common_stock in the corpus of the voting_trust but the children’s trusts remain the beneficial owners of that stock the voting_trust trustees have all the rights of shareholders except that they must vote for the following persons as directors of corporation individual a second member of the taxpayers’ family but only if the cgc determines that another family_member may serve in addition to individual the president of corporation importantly the president is individual individual but only if he is not the president and up to individuals who are not members of the taxpayers’ family the trust certificate holders ie the children’s trusts have the right to receive any dividends_paid on the shares of voting class a common_stock held in the voting_trust they do not have any power to initiate or cause corporation to engage in major transactions only corporation’s board_of directors have that power but they can veto a vote of the voting_trust trustees if the trustees vote in favor of a major transaction a major transaction is defined as an initial_public_offering ipo of corporation’s stock any transaction that results in less than of corporation stock being held by the members of the taxpayers’ family or more than of the outstanding shares of voting class a common_stock being held by nonfamily members sale of all or substantially_all of corporation’s assets and dissolution or liquidation of corporation the voting_trust will terminate upon the occurrence of any of the following events any closing of any major transaction except an ipo of shares of corporation’s stock or unanimous vote of the voting_trust trustees or an vote of the trust certificate holders to terminate the trust if the book_value of corporation plus any distribution is less than two thirds of corporation’s book_value as of the end of any five preceding fiscal years iii taxpayers’ position the taxpayers argue that the redemptions should be treated as sales or exchanges under sec_302 for the following reasons the taxpayers argue that under 397_us_301 a redemption must result in a meaningful the board_of directors of corporation consists of but can be as many a sec_11 members five directors constitute a quorum if a quorum is attained then an affirmative vote of the majority present constitutes an act of the board posts-152340-03 reduction of the shareholder’s proportionate interest in the corporation in order to avoid dividend equivalency under sec_302 of the code the taxpayers further contend that this determination is made by considering the reduction in their stock interest caused by both the year gift and the year and year redemptions because they were made under a firm and fixed plan the taxpayers posit that there is no direct authority on the treatment of the transfer of shares to a voting_trust in the context of sec_302 the taxpayers indicate that the authorities that exist provide that a determination whether the redeeming shareholder exerts voting control_over the shares transferred must be made based on all the facts and circumstances as an alternative argument the taxpayers argue that the transfer of the voting_stock to the voting_trust should be viewed as converting the voting_stock to nonvoting_stock iv law and analysis firm and fixed plan in determining whether a redemption qualifies for exchange treatment under one of the tests set forth in sec_302 of the code the service and the courts aggregate and treat as one transaction several separate but related transactions that are taken pursuant to a firm and fixed plan see revrul_55_745 1955_2_cb_223 separate transactions treated as one in determining sec_302 issue revrul_75_447 1975_2_cb_113 separate transactions treated as one in determining sec_302 issue revrul_84_114 1984_2_cb_90 separate transactions treated as one in determining whether there was a meaningful reduction of a shareholder’s interest in the corporation for purposes of sec_356 see also 425_f2d_921 2d cir separate transactions which are parts of a single_plan are considered together in applying the dividend equivalency test of sec_302 neidermeyer v commissioner 62_tc_280 aff’d 535_f2d_500 9th cir separate transactions treated as one in determining sec_302 issue 77_tc_679 separate transactions treated as one in determining sec_302 issue the taxpayers argue that in determining whether certain transactions are parts of a firm and fixed plan the courts apply the following test the firm and fixed plan should i be communicated to all interested parties ii impose obligations on the parties to fulfill the plan and iii be in writing although this is not an absolute requirement 72_tc_751 aff’d 647_f2d_169 9th cir the taxpayers argue that the year gift and the year and year redemptions are clearly parts of a firm and fixed plan because the transactions meet all the requirements of the test from the information we have reviewed we agree with the taxpayers that it was clearly their intention that both the year gift of stock and the year sec_3 and redemptions be parts of a single_plan to transfer control of the company to the taxpayers’ children posts-152340-03 therefore we conclude that the gift and the redemptions were parts of a firm and fixed plan and therefore should be aggregated and treated as one transaction no direct authority on transfers to voting trusts the taxpayers argue that voting control is determinative in the application of the dividend equivalency test for example in revrul_85_106 1985_2_cb_116 a redemption was treated as equivalent to a dividend in the ruling although the redemption substantially reduced the redeemer’s dividend and liquidation rights it did not reduce the taxpayer’s right to control the corporation ie he could still control the corporation by acting in concert with other shareholders relying on control as the key factor in determining dividend_equivalence the taxpayers here argue that the transfer of their voting_stock to the voting_trust reduced their constructive control interest in corporation from ee4 to cc well within the reduction envisioned by code sec_302 and davis in further support of their contention that they no longer control corporation the taxpayers argue that the voting_trust provides elaborate corporate governance rules under which outside trustees permanently control the voting power of the stock the taxpayers contend that because the trustees are sophisticated business leaders and due to their fiduciary duties these trustees are unlikely to be influenced by the taxpayers moreover there is no evidence that the voting_trust trustees are or would be subject_to undue influence by the taxpayers and thus would fail in their fiduciary duties revrul_71_262 1971_1_cb_110 holds that the holder of a voting_trust certificate the beneficiary of the voting_trust and not the trustee of the voting_trust was the owner of the shares for purposes of sec_302 of the code this ruling appears to be a stumbling block to the taxpayers nonetheless the taxpayers attempt to distinguish the ruling they argue that it involved a transaction tested only under sec_302 the taxpayers note that the service has expanded the application of the ruling to sec_302 transactions but has not applied it to sec_302 transactions taxpayers argue that the expansion of the ruling to sec_302 transactions is unwarranted because the test under sec_302 is a facts_and_circumstances_test which is unlike the mechanical tests of sec_302 and b we agree with the taxpayers’ assertion that control is a key factor in determining whether there has been a meaningful reduction of a shareholder’s proportionate interest we take issue with the taxpayers’ assertion that they owned ee of the voting_stock immediately prior to the year transfer of a shares to the children’s trusts taxpayers’ own chart shows ee owned directly and pp percent owned by attribution furthermore taxpayers fail to account for the qq of the voting_stock owned by the shareholder family which appears to have been redeemed sometime prior to the year gift transfer by our calculations the taxpayers owned directly and by attribution of the voting_stock immediately prior to the year gift transfer posts-152340-03 in a corporation for purposes of sec_302 of the code see revrul_85_106 1985_2_cb_116 nonetheless we do not agree with the taxpayers’ argument that the transfer of their voting_stock to the children’s trusts and the subsequent retransfer to the voting_trust reduced their voting control in corporation from ee to cc instead we conclude that the transfers to the voting_trust did not reduce their voting control in corporation at all the taxpayers’ assertion ie the dividend equivalency test differs from the mechanical ownership tests of code sec_302 and b because the dividend equivalency test is a facts and circumstances determination of the redeemer’s loss of ownership rights and control power whereas the mechanical ownership tests measure ownership percentage before and after the redemption and therefore require a bright- line rule as to who is the owner of particular shares is reminiscent of the taxpayer’s argument in davis see davis u s pincite there the taxpayer in asserting that sec_318 does not apply to determinations under sec_302 argued the result under sec_302 should be different because there is no explicit reference to stock ownership as there is in paragraphs and u s pincite the u s supreme court rejected this argument stating that the attribution_rules of sec_318 are applicable to the entire sec_302 including b u s pincite the court went on to state t he attribution_rules of sec_318 do apply and for the purposes of deciding whether a distribution is not essentially_equivalent_to_a_dividend under sec_302 taxpayer must be deemed the owner of all big_number shares of the company’s common_stock u s pincite emphasis added in so holding the court merely reinforced the notion that ownership of voting_stock is central to a sec_302 determination here the thrust of the taxpayers’ main argument is that applying a mechanical approach to determine dividend equivalency is anathema to the facts and circumstances approach of sec_302 of the code we disagree and note that the supreme court in davis applied the mechanical rules of sec_318 to determine that the taxpayer did not experience a meaningful reduction in his proportionate interest in the corporation as a result of the redemption of his stock u s pincite applying both the mechanical rules of sec_318 and the supreme court’s reasoning to the case here we conclude that the taxpayers must be deemed the owners of all the shares of the voting class a common_stock held by the voting_trust the children’s trusts constructively own the class a common_stock including the voting attributes of that stock and thus the control inherent in the stock held by the voting_trust is attributed to the children’s trusts sec_318 of the code as beneficiaries of the children’s trusts the taxpayers’ children constructively own the class a common_stock and voting rights that the children’s trusts are deemed to posts-152340-03 own id the taxpayers constructively own the class a common_stock and voting rights constructively owned by their children sec_318 of the code accordingly the taxpayers’ control of corporation both directly and by attribution is both before and after the transfer to the voting_trust having established that ownership is central to any code sec_302 determination the attribution_rules of sec_318 apply to sec_302 determinations and the taxpayers constructively own the voting class a common_stock held in the voting_trust the only way the taxpayers can hereinafter prevail is if the application of the attribution_rules of sec_318 were somehow barred or mitigated in this instance they are not the service’s position is that there are no exceptions to the application of the attribution_rules of sec_318 in the context of sec_302 determinations other than sec_318 and c and sec_302 we note that in one post-davis case the first circuit_court of appeals concluded that family_hostility is a factor mitigating the constructive_ownership rules of sec_318 in determining dividend equivalency under sec_302 robin 510_f2d_43 1st cir we further note however that the service has stated that it will not follow the first circuit's decision in robin haft trust revrul_80_26 1980_1_cb_67 35_tc_950 nonacq the tax_court and the fifth circuit_court of appeals have also refused to follow robin haft trust 87_tc_1 contra to robin haft trust metzger trust v commissioner 693_f2d_459 5th cir contra to robin haft trust cert_denied 463_us_1207 regarding the taxpayers’ argument that it would be inappropriate to apply the holding of revrul_71_262 to determinations under sec_302 of the code we note that the language of the ruling does not limit its application only to sec_302 and b transactions the language provides the holder of a voting_trust certificate is the owner of his shares of stock held by a voting_trust and is the redeeming shareholder for purposes of sec_302 of the code emphasis added thus the literal language of the ruling clearly manifests that it applies to all sec_302 determinations including determinations made under sec_302 moreover determinations under sec_5 we note that the taxpayers would most likely concede that they constructively own the stock in the voting_trust but would nonetheless argue that the terms of the voting_trust indenture effectively cut off the voting attributes from the underlying stock thus they constructively own the stock but not the voting attributes we disagree we conclude that although the words control and ownership are not synonymous nonetheless ownership is control likewise beneficial_ownership is control if you own it you control it posts-152340-03 b b and b are made with the same purpose whether the transaction should be treated as a sale_or_exchange or should be accorded dividend treatment thus we see no reason why the ruling should not be extended to the current case transfer to trust causes the voting_stock to become nonvoting_stock alternatively the taxpayers argue that the voting_trust effectively transmogrifies the voting class a common_stock to nonvoting class a common_stock if the taxpayers are right they are not then the only voting_stock outstanding is the cc held by them directly following the logic train of taxpayers’ argument immediately prior to the transfer all shares of voting class a common_stock held by the children’s trusts to the voting_trust the taxpayers owned of voting class a stock outstanding cc directly and rr by attribution immediately_after_the_transfer the taxpayers owned of voting class a common_stock directly and zero by attribution we fail to see how this argument helps the taxpayers moreover although the taxpayers cite no authorities in the sec_302 context they do cite to several analogous authorities in support of their argument that the transfer to the voting_trust converts the voting_stock to nonvoting_stock they cite to revrul_72_72 1972_1_cb_104 and argue that the ruling stands for the proposition that stock placed in a voting_trust for five years with no power by the beneficiary to remove the stock was not voting_stock in the hands of the acquirer of such stock taxpayers also cite to alumax v commissioner 165_f2d_822 11th cir taxpayers did not have voting control of its subsidiary for purposes of sec_1504 because the corporation’s certificate of incorporation conferred veto power to minority shareholders on matters traditionally decided by a majority vote of the board and 118_tc_32 denial of cfc status because significant powers granted to minority non-u s shareholders after reviewing the rulings and cases cited by the taxpayers we nonetheless disagree with their conclusions as stated above we believe that revrul_71_262 stands for the proposition that the holder of a voting_trust certificate is the owner of his shares of stock as well as all their attributes held by a voting_trust for code sec_302 purposes more importantly by its terms the definition of control for sec_302 purposes is more expansive than in the other areas eg sec_368 sec_1504 cited by the taxpayer in enacting sec_302 congress was concerned that taxpayers could easily avoid its mandate by making transfers to related parties while retaining effective_control of the we note that revrul_72_72 does not itself mention a voting_trust it does provide however that the seller of the voting_stock entered into an arrangement with the purchasers whereby he would retain an irrevocable right for years to vote the stock the voting restriction was printed on the stock certificates issued to the purchasers the service ruled that for purposes of sec_368 of the code the arrangement effectively was an issuance of nonvoting_stock that automatically converted to voting_stock at the end of years posts-152340-03 corporation thus congress made application of the attribution_rules of sec_318 mandatory to sec_302 determinations this was an important signal that transfers made to related parties are suspect and this explains the holding of revrul_71_262 in the reorganization area sec_318 is inapplicable thus control for reorganization purposes is determined solely based on what the holder owns in certain circumstances if the holder of stock does not hold the vote associated with the stock such stock is not treated as voting_stock see revrul_72_72 the rule_of revrul_72_72 however is not extended to all situations for example in revrul_75_95 1975_1_cb_114 two shareholders are treated as the owners of stock for purposes of determining whether the continuity-of-interest requirement of sec_1 is met even though they transferred the voting rights associated with the stock to a voting_trust revrul_75_95 seems to apply the sec_318 attribution concept in the context of sec_368 determination from the authorities cited by the taxpayers and the authorities we have found the conclusion seems to be that voting_stock remains voting_stock even if the voting rights to the stock are transferred to a party related to the shareholder see revrul_71_262 and revrul_75_95 if however there is true alienation of the voting attributes the voting_stock may be treated as nonvoting_stock see revrul_72_72 alumax and framatone connectors usa inc supra in the current case the transfer of the stock_rights was made to a related_party ie a_trust albeit a voting_trust therefore we conclude that the transfer does not cause the voting_stock to become nonvoting additionally in determining whether the taxpayers experienced a meaningful reduction of their proportionate interest in corporation we must not look only at the number of shares the taxpayers had redeemed but we must also take into account redemptions of stock held by other shareholders those whose shares are not attributable to the taxpayers during the same period we do this in order to compare the taxpayers’ proportionate interest in corporation at the beginning of this period to the taxpayers’ proportionate interest in corporation at the end of the period during the period from the day immediately prior to the year gift transfer to the day after the year redemption the other shareholders experienced a drop in their proportionate stock interest in corporation from ff to gg compare that with the taxpayers who during this same period experienced an increase in their proportionate stock interest both direct and by attribution in corporation from hh of the total corporation stock outstanding both voting and nonvoting to ii thus despite a transfer and two redemptions of their proportionate interest of the voting_stock the taxpayers’ actual proportionate interest in the total stock of corporation both voting and nonvoting increased see 61_tc_398 immediately before the year the taxpayers directly owned jj of corporation’s total stock outstanding and by attribution the stock owned by their children kk and the children’s trusts ll thus they owned directly and constructively hh jj kk ll hh of corporation’s total stock outstanding immediately after the year redemption the taxpayers directly owned mm of posts-152340-03 remanded 510_f2d_43 1st cir supplemental opinion 62_tc_145 imposing dividend treatment where percentage ownership increased from dollar_figure percent to dollar_figure percent after attribution_rules were applied due to concurrent redemptions from other shareholders see also 61_tc_109 imposing dividend treatment where interest increased after a redemption from percent to percent moreover these same facts show the taxpayers experienced as a result of the redemptions an increase in two of the three himmel8 factors - the right to participate in corporation’s current earnings and accumulated surplus and the right to share in the net assets on corporation’s liquidation in revrul_75_502 1975_2_cb_111 to determine what constitutes a meaningful reduction of interest for purposes of sec_302 of the code the service defined the shareholder’s interest in a corporation to be the right to vote and thereby exercise control the right to participate in current earnings and accumulated surplus and the right to share in net assets on liquidation accordingly under a facts_and_circumstances_test of sec_302 of the code the taxpayers cannot be said to have experienced a meaningful reduction of their proportionate interest in corporation v conclusion the year and year redemptions to pay the gift_tax on the year gift should be treated as essentially equivalent to dividends under sec_302 because the taxpayers did not experience a meaningful reduction in their proportionate interests in corporation their ownership direct and by attribution of the voting class a common_stock immediately before the year gift transfer was their ownership direct and by attribution of the voting class a common_stock immediately after the year redemption likewise was this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -----------------------or --------------------------at --------------------- if you have any further questions corporation’s total stock outstanding and by attribution the stock owned by their children nn and the children’s trusts oo thus they owned directly and constructively ii dd nn oo ii of corporation’s total stock outstanding note that all the stock held by the voting_trust is attributable to the taxpayers under code sec_318 even assuming the voting_trust affects a relinquishment of the voting attributes of stock ownership reference to the factors set forth in 338_f2d_815 2d cir
